Citation Nr: 1810323	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a heart disability, to include as due to the service-connected condition of hiatal hernia with gastroesophageal reflux and dumping syndrome.

2. Entitlement to an increased rating for a left foot disability, to include hallux valgus and residuals of bunionectomy, currently evaluated as 20 percent disabling.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to an initial increased rating for a right foot disability, to include degenerative joint disease (DJD), evaluated as 10 percent disabling.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, March 2016, and April 2016 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma. The August 2010 rating decision addressed the issue of entitlement to service connection for a heart disability, entitlement to an increased rating for a left foot disability, to include hallux valgus, and entitlement to a TDIU. The March 2016 rating decision pertained to the issue of entitlement to service connection for sleep apnea; and the April 2016 rating decision pertained to the Veteran's right foot disability, to include DJD, with an initial disability rating.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the RO. A transcript of the hearing has been included in the record.

The issues of entitlement to service connection for a heart disability, entitlement to an increased rating for a left foot disability, to include hallux valgus, and entitlement to a TDIU were previously remanded by the Board August 2015 and December 2016. As will be discussed further below, the Board finds that additional development and adjudication is necessary, and therefore, remand is necessary. 

The Board notes that in December 2017 the AOJ provided the Veteran a Statement of the Case (SOC) regarding the issue of entitlement to an increased rating for dysthymia (claimed as mental condition, to include depression and anxiety) evaluated as 70 percent disabling, and the issue of entitlement to an earlier effective date for the grant of dysthymia. However, the Veteran has not filed a VA Form 9 associated with this SOC, and therefore, the matter is not currently on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remands these matters for additional adjudication and development. The Veteran's claims will be discussed separately below.

I. Service Connection for Sleep Apnea

The Veteran asserts that he experienced chronic fatigue in service with memory and concentration problems. See January 2016 Veterans Application. VA and private treatment records indicate a diagnosis of sleep apnea. See, e.g., March 2000 to January 2017 VA treatment records. 

The Veteran has not been afforded a VA examination of his sleep apnea. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C. § 5103A (d)(2) (2012), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

There is no VA medical opinion regarding the Veteran's asserted sleep apnea. Therefore, based on the foregoing and given the lack of sufficient medical evidence to make a decision on this matter, the Board finds that a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's asserted sleep apnea. See 38 C.F.R. § 3.159 (c)(4); see also McLendon, 20 Vet. App. at 79 (2006).

II. Increased Rating for a Left Foot Disability and a Right Foot Disability

Upon review of the Veteran's claims folder, the Board notes that the Veteran has a current diagnosis of hallux valgus with bunionectomy and residual scar of the left foot, degenerative arthritis of the left and right feet, and bilateral calcaneal spurs of the left and right feet. However, the Veteran is only service connected for a left foot disability, diagnosed as hallux valgus, and a right foot disability, diagnosed as DJD. Therefore, upon remand, the Board directs a VA examiner to determine whether the Veteran's symptoms can be separately attributed to his service-connected feet disabilities. See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board also notes that the Veteran reports flare ups of his bilateral feet disabilities. The examiner is reminded that when Veteran reports flare ups of any disability, the examiner is asked to provide an opinion as to additional functional loss during flare-ups of the musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means. Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017). While the May 2017 VA examiner noted that the flare ups include pain and swelling with soreness, inability to stand on the left foot, which lasts for anywhere from 2 hours to once a day, upon remand, the Board requests that additional information be provided, to include frequency of flare ups.

Last, as noted in the previous Board remand, such examinations must be in compliance with Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) and include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. It is unclear whether such joint testing was conducted at the last VA examination of the Veteran's left foot, and the Board finds that such joint testing must be conducted during examination of the Veteran's right foot. See Southall-Norman v. McDonald, No. 15-1357, 12 WL 7240720 , at *4 ( Dec. 15, 2016 ) (finding that § 4.59 applies to hallux valgus); see Stegall v. West, 11 Vet. App. 268 (1998).

III. Service Connection for a Heart Disability

At the May 2017 VA examination, the VA examiner noted a diagnosis of supraventricular arrhythmia, ventricular arrhythmia, heart block, valvular heart disease, cardiomyopathy, and implanted cardiac pacemaker. Treatment records also indicate a diagnosis of hypertension, diagnosed in 2012. A VA cardiologist provided a medical opinion in September 2017. The cardiologist found that the Veteran's echocardiographic abnormalities, "LVH, diastolic dysfunction, and left atrial enlargement," are most likely due to longstanding hypertension and his congenital bicuspid aortic valve. The cardiologist further found that there is no medical evidence linking chemical exposure in Ft. McClelland to hypertension or cardiomyopathy. Additionally, in May 2017, a nurse practitioner opined that the Veteran's heart conditions are not medically related to his service-connected disabilities, to include a finding that there is no evidence of a significant sized hiatal hernia that has or is affecting, or aggravating, the congenital heart condition. The nurse practitioner's rationale states, "Documentation is lacking to support a nexus between the two conditions."

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111 (2012). "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable. Vanerson v. West, 12 Vet. App. 254 (1999).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. See 38 C.F.R. §§ 3.303 (c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition. Indeed, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty. The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease. Only when the symptomatology and/or the pathology exist can he or she be said to have developed the disease. At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue. Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority. VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

Therefore, regarding any congenital heart disabilities, the Board remands this matter for an addendum opinion regarding etiology of the Veteran's current congenital heart disability, to include an opinion on whether the diagnosed disability is a congenital/ developmental defect or disease. See September 2017 VA addendum opinion (finding bicuspid aortic valve to be congenital). 

Regarding any longstanding disability, if a disorder was not "noted" upon entering service, the law requires that the VA show clear and unmistakable evidence that the preexisting injury was NOT aggravated by service in order to overcome the presumption of soundness. Therefore, simply finding no evidence of aggravation by service is not sufficient. A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017). 

In this case, the Veteran's asserted heart disabilities were not noted upon entry. Therefore, the Board remands this matter for an addendum opinion concerning whether there is "clear and unmistakable evidence" that the Veteran's longstanding heart disability, such as hypertension (see September 2017 VA addendum opinion), preexisted service and if so, whether there is also "clear and unmistakable evidence" that such preexisting back disorder was not aggravated by the Veteran's service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (defining "clear and unmistakable evidence" as evidence that is obvious, manifest, and undebatable).

Last, pertaining to any heart disability noted to be secondary to the Veteran's preexisting or congenital heart disability, to include LVH, diastolic dysfunction, and left atrial enlargement (see September 2017 VA addendum opinion), an addendum opinion as to whether such disabilities were incurred in or otherwise related to the Veteran's military service is necessary. Simply stating that such disabilities are secondary to congenital or longstanding heart disabilities is not sufficient.


IV. Entitlement to a TDIU

The Board remands the issue of TDIU. A request for TDIU, even when expressly raised by a Veteran, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran's claims for an increased disability rating for service-connected left foot and right foot disorders are intertwined with and includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a) (2015). 

Thus, the issue of entitlement to a TDIU is inextricably intertwined with the increased ratings contained within this remand, and the Board defers ruling on this matter. See Harris, 1 Vet. App. at 180 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any outstanding medical records (private and/or VA) identified and authorized for release by the Veteran. See June 2015 hearing transcript noting continued treatment from Dr. P. E. B. Should they exist, associate such with the electronic claims file.

For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim. If no records are available, a negative response should be associated with the claims file. The Appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Appellant the opportunity to obtain and submit those records for VA review.
2. AOJ should conduct the appropriate development to determine whether the Veteran was exposed to toxic chemicals at Ft. McClelland. 

Address the October 2013 web article indicates that particular toxin, along with Agent Orange, the less-well known but even more toxic Agent Blue, Sarin, VX, and other chemicals were stored at Ft. McClellan. The Veteran's military personnel records verify service at Ft. McClellan.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate VA examiner to ascertain the nature and etiology of the Veteran's sleep apnea. A copy of this remand and the claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should answer the following:

(a) Is it at least as likely as not (probability of 50 percent or greater) that sleep apnea had its onset in service or is otherwise related to service? 

(b) If the answer to (a) is negative, is it at least as likely as not that sleep apnea is proximately due to or the result of the Veteran's service-connected disabilities, to include dysthymia (claimed as mental condition), hiatal hernia with GERD and dumping syndrome, a left foot disability, a left knee disability, a right foot disability, an ingrown toenail, and tinnitus? 

(c) If the answers to (a) and (b) are negative, is it at least as likely as not that sleep apnea has been aggravated during the appeal period (i.e., worsened beyond the natural progress) by a service-connected disability(ies)? If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

When considering this questions, the examiner is to carefully consider all lay statements of record, VA treatment records, and private treatment records and evaluations. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The examiner should provide a rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

4. After directives (1.) and (2.) have been completed, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected left foot disability, service connected as hallux valgus, and right foot disability, service connected as DJD. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The nature and all symptoms of each left and right foot disability, including the frequency and severity of any flare ups, must be noted. The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups. Provide an opinion as to additional functional loss during flare-ups of the musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to ascertaining information as to the frequency, duration, characteristics, severity, or functional loss. Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017).

For purposes of this opinion, the examiner is requested to please attempt (to the extent possible) to distinguish the symptomatology associated with the Veteran's service-connected bilateral feet disabilities (hallux valgus with bunionectomy and residual scar of the left foot and the Veteran's service-connected DJD of the right foot) from symptomatology caused by any foot disability not service connected (i.e. bilateral calcaneal spurs). Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.

For any examinations provided for both the left and right feet disabilities, the examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint(s) in question and any paired joint(s). See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5. After directives (1.) and (2.) have been completed, arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by a cardiologist to determine the nature and etiology of the Veteran's heart disorders, to include supraventricular arrhythmia, ventricular arrhythmia, heart block, valvular heart disease, cardiomyopathy, implanted cardiac pacemaker, hypertension, bicuspid aortic valve, and echocardiographic abnormalities, "LVH, diastolic dysfunction, and left atrial enlargement," for the purpose of preparing an addendum opinion. The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should answer the following questions:

(a) Identify the Veteran's current heart disabilities. See January 2016 and May 2017 VA examination reports. If necessary, reconcile any discrepancies.

(b) State whether each diagnosed heart disability is a congenital / developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)]. Please provide a complete explanation for the opinion.

See September 2017 VA addendum opinion (determining bicuspid aortic valve to be congenital and hypertension to be long standing). If necessary, reconcile any discrepancies. 

(c) For any/each heart disability identified as a congenital/developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service, to include as due to exposure to chemicals at Ft. McClelland in Alabama (see October 2013 web article) and as a result of a service-connected disability, that resulted in additional heart disability. Please provide a complete explanation for the opinion. 

The examiner is reminded that the Veteran is currently service-connected, in relevant part, for hiatal hernia with GERD and dumping syndrome in service, and dysthymia. 

The Veteran asserts that he experienced shortness of breath in service. See, e.g. Service Treatment Records for complaints of shortness of breath in service,(i.e. January 1985 Report of Medical History).

The October 2013 web article indicates that particular toxin, along with Agent Orange, the less-well known but even more toxic Agent Blue, Sarin, VX, and other chemicals were stored at Ft. McClellan. The VA examiner is directed to address the October 2013 private medical opinion from Dr. P. E. B. stating that the Veteran's premature heart disease is related to PCB exposure while in service.

(d) For any/each heart disability identified as a congenital disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease preexisted active service. Please provide a complete explanation for the opinion.

(e) For any disability identified in (d) as a congenital heart disease that clearly and unmistakably preexisted service, is it clear and unmistakable (obvious, manifest, and undebatable) that the disease WAS NOT aggravated (i.e., worsened) by the Veteran's service, to include as due to exposure to chemicals at Ft. McClelland in Alabama and as a result of a service-connected disability. Please provide a complete explanation for the opinion.

The examiner is reminded that the Veteran is currently service-connected, in relevant part, for hiatal hernia with GERD and dumping syndrome in service, and dysthymia.

The Veteran asserts that he experienced shortness of breath in service. See, e.g. Service Treatment Records for complaints of shortness of breath in service,(i.e. January 1985 Report of Medical History).

The October 2013 web article indicates that particular toxin, along with Agent Orange, the less-well known but even more toxic Agent Blue, Sarin, VX, and other chemicals were stored at Ft. McClellan. The VA examiner is directed to address the October 2013 private medical opinion from Dr. P. E. B. stating that the Veteran's premature heart disease is related to PCB exposure while in service.

(f) Did any other heart disability other than those identified as a congenital heart disease/defect clearly and unmistakably (obvious, manifest, and undebatable) preexist service?

See September 2017 VA addendum opinion (determining hypertension to be long standing). If necessary, reconcile any discrepancies.

(g) If yes, was the preexisting heart disability clearly and unmistakably (obvious, manifest, and undebatable) NOT aggravated by the Veteran's service? Please provide a complete explanation for the opinion.

The Veteran asserts that he experienced shortness of breath in service. See, e.g. Service Treatment Records for complaints of shortness of breath in service,(i.e. January 1985 Report of Medical History).

(h) For any heart disability not found to be preexisting or congenital, is it at least as likely as not (a probability of 50 percent or greater) that the diagnosed heart disability manifested within one year of discharge from active service, was caused by service, or is otherwise related to active military service, to include any asserted exposure to chemicals at Ft. McClelland in Alabama?

The Veteran asserts that he experienced shortness of breath in service. See, e.g. Service Treatment Records for complaints of shortness of breath in service,(i.e. January 1985 Report of Medical History).

The October 2013 web article indicates that particular toxin, along with Agent Orange, the less-well known but even more toxic Agent Blue, Sarin, VX, and other chemicals were stored at Ft. McClellan. The VA examiner is directed to address the October 2013 private medical opinion from Dr. P. E. B. stating that the Veteran's premature heart disease is related to PCB exposure while in service.

Pertaining to any heart disability noted to be secondary to the Veteran's preexisting or congenital heart disability, to include LVH, diastolic dysfunction, and left atrial enlargement (see September 2017 VA addendum opinion), an addendum opinion as to whether such disabilities were incurred in, was caused by service, or is otherwise related to the Veteran's military service is necessary. Simply stating that such disabilities are secondary to congenital or longstanding heart disabilities is not sufficient.

(i) Is it at least as likely as not (a probability of 50 percent or greater) that any other diagnosed heart disability is proximately due to or the result of the Veteran's service connected disabilities? 

The examiner is reminded that the Veteran is currently service-connected, in relevant part, for hiatal hernia with GERD and dumping syndrome in service, and dysthymia. 

(j) Is it at least as likely as not (a probability of 50 percent or greater) that any other diagnosed heart disability was aggravated (i.e., worsened) by the Veteran's service connected disabilities? If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

The examiner is reminded that the Veteran is currently service-connected, in relevant part, for hiatal hernia with GERD and dumping syndrome in service, and dysthymia. 

In addressing these questions, please address the evidence of record - lay and medical - indicating that the Veteran's shortness of breath during service was symptomatic of a heart disorder, to include a discussion of the Veteran's service treatment records reporting shortness of breath. Please address assertions from the Veteran and October 2013 private medical opinion regarding exposure to chemicals during service at Ft. McClelland in Alabama caused his current heart problems. Please also address the evidence of record indicating that the Veteran's heart disability is secondary to symptoms associated with the GERD.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

When considering these questions, the examiner is to carefully consider all lay statements of record (to include the June 2015 hearing transcript noting decrease in aerobic capabilities in service), VA treatment records, and private treatment records and evaluations. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The VA examiner is reminded that although service treatment records are to be taken into consideration and reviewed by examiners, the absence of documented treatment in service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see June 2015 hearing transcript.

The examiner should provide a rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

6. Thereafter, and after any necessary additional development and after adjudication of the intertwined issues, readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU if appropriate.

7. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




